       Case 20-00419-ELG             Doc 43      Filed 03/26/21 Entered 03/26/21 15:59:42                     Desc Main
                                                Document Page 1 of 12
The order below is hereby signed.

Signed: March 26 2021




                                     UNITED STATES BANKRUPTCY COURT
                                          DISTRICT OF COLUMBIA

        In re:                                                                 Case No. 20-00419-ELG

                  Delores Angela Berry,                                        Chapter 7
                        Debtor.


         MEMORANDUM DECISION ON THE U.S. TRUSTEE’S MOTION FOR AN ORDER
        TO DISGORGE FEES AND IMPOSE FINE ON BANKRUPTCY PETITION PREPARER

                 John P. Fitzgerald, III, Acting United States Trustee for Region Four (the “U.S. Trustee”),

        by counsel, filed a Motion to Disgorge Fees and Impose Fines on Bankruptcy Petition Preparer

        for Violations of 11 U.S.C. § 110 (ECF No. 37) (the “Motion”), pursuant to 28 U.S.C. § 586 and

        11 U.S.C. §§ 110 and 307, 1 seeking entry of a fine and sanctions against bankruptcy petition

        preparer Kevin Cobb (“Mr. Cobb”). Specifically, the U.S. Trustee requests entry of an order

        requiring Mr. Cobb to: (1) disgorge the $100.00 fee he received from Delores Angela Berry (the

        “Debtor”), pursuant to § 110(h)(3)(B), and (2) pay a fine of $250.00 for his alleged violations of

        § 110(e)(2)(A), pursuant to § 110(l).

                 The Court conducted an evidentiary hearing on the Motion to Disgorge Fees (the

        “Hearing”) on January 21, 2021. At the Hearing, the Court heard testimony from the Debtor and


        1
         The Bankruptcy Code is set forth in 11 U.S.C. §§ 101-1532. All section references herein shall be to the Bankruptcy
        Code unless specifically indicated otherwise.



                                                                     1
Case 20-00419-ELG             Doc 43       Filed 03/26/21 Entered 03/26/21 15:59:42                       Desc Main
                                          Document Page 2 of 12




Mr. Cobb, and admitted many of the Debtor’s filings into evidence. 2 The Court notes, however,

that the testimony and exhibits presented during the Hearing at times ranged from imprecise to

clearly contradictory.

         Notwithstanding the evidentiary shortcomings, the Court finds that there is more than

sufficient evidence that Mr. Cobb violated the requirements for a Bankruptcy Petition Preparer

under § 110. For the following reasons, the Court will: (1) grant the U.S. Trustee’s request that

Mr. Cobb disgorge $100.00 to the Debtor, and (2) grant, in part, the request for Mr. Cobb to pay a

fine for his violations pursuant to § 110(l) of the Bankruptcy Code, ordering Mr. Cobb to pay a

fine of $100.00.

                                                      I.       Facts

         At some point pre-petition, the Debtor researched bankruptcy online 3 and determined she

wanted to file for bankruptcy relief. Upon a relative’s referral to someone to assist her in preparing

her case, the Debtor contacted Mr. Cobb to help her prepare the forms she filed with this Court.

See Mot. Hr’g Tr. 15, ECF No. 41. Accordingly, the Debtor met with Mr. Cobb at some point pre-

petition, but she was unable to recall the exact date of that meeting. Id. at 16. The Debtor and Mr.

Cobb agreed, however, that Mr. Cobb provided the Debtor with a packet of blank bankruptcy

petition paperwork (the “Paperwork”) for her to complete in order for him to prepare her petition.




2
  Specifically, the Court admitted the Debtor’s: (1) petition (ECF No. 1); (2) official schedules (ECF No. 5); (3)
statement of financial affairs (ECF No. 6); (4) means test (ECF No. 9); (5) statement of current monthly income (ECF
No. 8). In addition, the Court admitted letters written by the Debtor and Mr. Cobb submitted by the Debtor to U.S.
Trustee in response to its motion presently before the Court (ECF No. 38).
3
 The Debtor routinely referred to having “googled” for information, see, e.g., Mot. Hr’g Tr. 11, 21, but it is not clear
what websites or references she reached from the Google search engine.



                                                               1
Case 20-00419-ELG               Doc 43      Filed 03/26/21 Entered 03/26/21 15:59:42                       Desc Main
                                           Document Page 3 of 12




Id. at 17, 18-19, 27, 38-39. Mr. Cobb also directed the Debtor to websites for online credit

counseling and financial management courses. Id. at 28.

           Although not determinative here, the Court questions how comprehensive the Paperwork

was, because neither party thoroughly described its contents. 4 The record does show that the total

packet was approximately 35 pages. Id. at 39. Likewise, it is unclear whether Mr. Cobb provided

the Debtor with a hard copy of the Paperwork or sent it to her through electronic means. See id. at

27 (at a meeting), 38-39 (“typically . . . through e-mail, sometimes in person”). In either case, the

Debtor was ultimately left to fill out the Paperwork in hard copy with handwritten information

before sending it back to Mr. Cobb to prepare in electronic form. See id. at 19-20. As she had done

before contacting Mr. Cobb, the Debtor claims to have again relied on internet searches to inform

and assist her as she completed the Paperwork. See, e.g., id. at 21-22. 5

           In addition to providing the Debtor the Paperwork and reviewing her forms, and central to

the Court’s ruling herein, Mr. Cobb advised the Debtor on various aspects of the bankruptcy

process. Initially, the Debtor answered Mr. Cobb’s “standard questions” to ensure she could file

for bankruptcy. 6 At the Hearing, the Debtor testified as to how Mr. Cobb “educated” her about the

differences between the different chapters of the Bankruptcy Code:

           [Mr. Cobb] said Chapter 7 is this and Chapter 13 is this, because I didn’t know the
           differences [between the chapters of the Code]. . . . I looked at [the differences] . .
           . you can consolidate . . . and keep [certain assets], but you’ll [have to] pay . . . .
           And I knew I couldn’t do that. So basically, [Mr. Cobb] just told me the different


4
  For example, whether the Paperwork was customized for the Debtor or just a generic packet of forms. Mr. Cobb
described it as comprising “the complete bankruptcy package starting with the means test and ending with the
statement of intention, and all the schedules in between.” Id. at 39.
5
    The Debtor did not, however, specify which websites she visited nor what information she sought. Id.
6
    See id. at 19:14-16 (citing questions such as her income and amount of debt).


                                                                2
Case 20-00419-ELG        Doc 43     Filed 03/26/21 Entered 03/26/21 15:59:42            Desc Main
                                   Document Page 4 of 12




       [options]. The same thing I Googled online is the same thing he explained to me,
       that’s it.

Id. at 27:1-12 (cleaned up). See also id. at 24:2-5 (mentioning briefly how Mr. Cobb explained the

differences between chapters 7, 11, and 13). Further, after the U.S. Trustee brought this matter

before the Court, the Debtor—in a letter to the U.S. Trustee’s office asking the U.S. Trustee to

withdraw the instant motion—again stated that Mr. Cobb “educated” her about bankruptcy:

       I . . . made my own decision and did my own paper work [sic] regarding my
       bankruptcy. The only thing Mr. Kevin Cobb did was educate me on what bankruptcy
       was.

Debtor’s Letter to the U.S. Trustee, ECF No. 38, Attach. 1 (emphasis added). But see Mr. Cobb’s

Letter to the U.S. Trustee, ECF No. 38, Attach. 2 (disputing allegations in U.S. Trustee’s Motion).

Although the record is not completely clear, Mr. Cobb may also have provided the Debtor with

examples and explanations of Schedule C exemptions that she ultimately relied upon when filling

out her own Schedule C. See Tr. 32:3-8. At trial, the Debtor ultimately acknowledged:

       Maybe he did explain [the exemptions], maybe I forgot about that part, but I did
       everything myself. It’s not like he told me to put this or put that, I did it my own
       self [sic].

Id. at 32:9-15 (emphasis added).

       While the exact contents of the parties’ discussion(s) are disputed by the Debtor and Mr.

Cobb, the subsequent facts are not. After whatever discussion(s) the parties had, the Debtor filled

out all the Paperwork Mr. Cobb provided, and Mr. Cobb “reviewed it to make sure everything was

filled in” and would not “get returned . . . or rejected.” Id. at 26:2-6. Mr. Cobb then typed the

Debtor’s responses into an electronic version of the documents using Adobe Acrobat. Id. at 39:16-

24. Mr. Cobb was adamant that he typed only the Debtor’s handwritten responses into the official

forms without modification, edits, or corrections. Id. at 40-41. Thereafter, the Debtor reviewed the


                                                     3
Case 20-00419-ELG        Doc 43     Filed 03/26/21 Entered 03/26/21 15:59:42              Desc Main
                                   Document Page 5 of 12




transcribed forms and filed the typed version of the Paperwork with this Court, initiating this case

under chapter 7 of the Bankruptcy Code.

       In initiating this case on October 9, 2020, along with her chapter 7 petition, the Debtor filed

substantially all other required opening documents including, in relevant part: (1) Official Form

119 (“Form 119”) (ECF No. 11) which designated Mr. Cobb as the Debtor’s Bankruptcy Petition

Preparer (“BPP”); and (2) a Disclosure of Compensation of Bankruptcy Petition Preparer (the

“Compensation Disclosure”) (ECF No. 12), which disclosed that Mr. Cobb received a pre-

petition fee of $100.00 for his services as required by § 110(h)(2) & Federal Rule of Bankruptcy

Procedure 2016(c). The Debtor’s initial § 341 meeting of creditors was held on November 12,

2020, at which time the U.S. Trustee appeared, and asked the Debtor to explain the services Mr.

Cobb provided. See Motion at ¶¶ 7-12. Based upon the Debtor’s responses, the U.S. Trustee filed

the instant Motion. See id.

       As set forth in the Motion, three components of the Debtor’s filings triggered the scrutiny

of the U.S. Trustee with respect to the services provided by Mr. Cobb, specifically whether they

violated the restrictions placed on bankruptcy petition preparers by the Bankruptcy Code. First, in

her Schedule C, the Debtor listed with 100 percent accuracy, specific dollar amounts and Code

selections under the federal exemptions found in § 522. In Schedule C the Debtor listed nineteen

unique assets exempted pursuant to four distinct subsections of the Code. See Debtor’s Schedules

(ECF No. 5) at 13-15. Second, in her Schedule A/B, the Debtor included specific values for

property which were exempted in her Schedule C. See generally id. at 3-12. And third, the overall

general completeness, thoroughness, and accuracy of the Debtor’s pro se filings as compared to

those typically submitted by pro se parties.



                                                     4
Case 20-00419-ELG        Doc 43     Filed 03/26/21 Entered 03/26/21 15:59:42           Desc Main
                                   Document Page 6 of 12




                                            II.    Analysis

       Section 110 defines a bankruptcy petition preparer as “a person, other than an attorney for

the debtor or an employee of such attorney under the direct supervision of such attorney, who

prepares for compensation a document for filing.” § 110(a)(1). Section 110 goes on to establish

the requirements that all BPPs must meet when assisting potential bankruptcy debtors, see

§ 110(b)-(d), (h)(2), and sets forth the limits on the services BPPs may provide. See § 110(e)-(g).

In this case, the relevant restriction is the prohibition against BPP’s providing legal advice,

specifically: “[a] bankruptcy petition preparer may not offer a potential bankruptcy debtor any

legal advice, including any legal advice described in [§ 110(e)(2)(B).]” § 110(e)(2)(A) (emphasis

added). Such prohibited “legal advice” includes “advising the debtor . . . whether . . . commencing

a case under chapter 7, 11, 12, or 13 is appropriate,” § 110(e)(2)(B)(i)(II), as well as “how to

characterize the nature of the debtor’s interests in property,” § 110(e)(2)(B)(v).

                                     A. Violations of 11 U.S.C. § 110

       The 2005 enactment of § 110(e)(2) has clarified that the prohibition against offering legal

advice, as imposed by that provision, does not encompass the identical set of services that may be

within the typically larger set of services considered to be the unauthorized practice of law under

state law, though many times legal advice also constitutes the unauthorized practice of law. See

Wynns v. Adams, 426 B.R. 457, 462-63 (E.D.N.Y. 2010); U.S. Tr. v. Burton (In re Rosario), 493

B.R. 292, 331 (Bankr. D. Mass. 2013) (discussing the 2005 enactment of § 110(e)(2)). The Court

need not reach whether Mr. Cobb’s services constitute the unauthorized practice of law within the

District of Columbia in order to determine whether he violated § 110. But cases considering




                                                     5
Case 20-00419-ELG         Doc 43    Filed 03/26/21 Entered 03/26/21 15:59:42              Desc Main
                                   Document Page 7 of 12




unauthorized practice of law are instructive when considering a BPP’s violation of § 110 for

providing legal advice.

       With respect to cases filed with the assistance of a BPP, the Code requires that the debtor

must be the one to independently determine (i) under which chapter to file her petition, (ii) what

property to claim as exempt, and (iii) to what extent and under which authority to exempt such

property. See In re Guttierez, 248 B.R. 287, 296 (Bankr. W.D. Tex. 2000) (describing “selecting

how creditors would be treated and advis[ing] the debtor regarding what exemptions to claim and

under which chapter to file” as examples of “legal advice”); In re Moore, 232 B.R. 1, 8 (Bankr. D.

Me. 1999) (listing selection of exemptions as “legal advice”); cf. In re Moffett, 263 B.R. 805, 814

(W.D. Ky. 2001) (“[A]dvising clients about exemptions, or determining which exemptions apply

to a client's property, is the unauthorized practice of law.”); In re Kaitangian, 218 B.R. 102, 110-

13 (Bankr. S.D. Cal. 1998) (analyzing actions found to be unauthorized practice of law); In re

Gabrielson, 217 B.R. 819, 826-27 (Bankr. D. Ariz. 1998) (giving examples of legal advice

constituting unauthorized practice of law). A BPP’s role in “preparing” petitions is essentially

limited to clerical support in preparing documents or forms selected by a debtor in accordance with

the debtor’s instructions. See U.S. Tr. v. Tank (In re Stacy), 193 B.R. 31, 39 (Bankr. D. Or. 1996)

(characterizing guidance as to which forms to use or how to complete them as being legal advice);

In re McDaniel, 232 B.R. 674, 679 (Bankr. N.D. Tex. 1999) (contrasting actions that are the

provision of information with those that are provision of legal advice). Anything beyond rote

transcription or other scrivener services of a debtor’s independent elections likely constitutes

providing legal advice. Guttierez, 248 B.R. at 297-98 (“Section 110 . . . effectively restrict[s]

‘petition preparers’ to rendering only ‘scrivening/typing’ services.”); id. at 298 (“Said another way,



                                                      6
Case 20-00419-ELG        Doc 43    Filed 03/26/21 Entered 03/26/21 15:59:42             Desc Main
                                  Document Page 8 of 12




§ 110 allows bankruptcy petition preparers to type information that debtors themselves have

expressly and unequivocally indicated should be entered on each section of the bankruptcy

petition, schedules, or any other bankruptcy document.”). See also Moffett, 263 B.R. at 815

(holding that the BPP was “only authorized to type information exactly as provided by potential

debtors, without any assistance from her regarding exemptions.”).

       Thus while a debtor may find the clerical support provided by a BPP to be helpful, § 110

makes clear that a BPP’s services in bankruptcy are not analogous to those provided to a taxpayer

by an income tax preparer who generally not only transcribes an individual’s information, but

provides advice and guidance on how to complete the same accurately. See In re Boyce, 317 B.R.

165, 174 (Bankr. D. Utah 2004) (describing the far more substantive role of an income tax preparer

in determining how to complete a client’s tax forms consistent with complex tax laws). Said

otherwise, a BPP is not an inexpensive replacement for counsel. As clearly explained by the United

States Bankruptcy Court for the Eastern District of Virginia:

       Congress explained that its purpose in enacting § 110 was not to authorize a new
       profession, but rather to provide a remedy against a growing number of non-
       attorneys who were rendering quasi-legal (and legal) services in bankruptcy cases
       to the detriment of both the bankruptcy system and the consuming public. Indeed,
       the House Judiciary Committee’s Report made clear what Congress’ intentions
       were in enacting § 110:

               Bankruptcy petition preparers not employed or supervised by any
               attorney have proliferated across the country. While it is permissible
               for a petition preparer to provide services solely limited to typing,
               far too many of them also attempt to provide legal advice and legal
               services to debtors. These preparers often lack the necessary legal
               training and ethics regulation to provide such services in an adequate
               and appropriate manner. These services may take unfair advantage
               of persons who are ignorant of their rights both inside and outside
               the bankruptcy system.




                                                     7
Case 20-00419-ELG         Doc 43     Filed 03/26/21 Entered 03/26/21 15:59:42              Desc Main
                                    Document Page 9 of 12




McDow v. Skinner (In re Jay), 446 B.R. 227, 238 (E.D. Va. 2010) (quoting H.R. Rep. No. 103-

835, at 56 (1994), as reprinted in 1994 U.S.C.C.A.N. 3340, 3365. Accord In re Guttierez, 248 B.R.

287, 295 (Bankr. W.D. Tex. 2000) (“Congress was also concerned that debtors would be at the

mercy of fly-by-night ‘typing mills’ that would lull the unsuspecting public into thinking that they

had the expertise to offer valuable legal (or at least quasi-legal) bankruptcy assistance.”). The legal

decisions incorporated in a debtor’s bankruptcy filings can have serious, real-world consequences.

See Guttierez, 248 B.R. at 296 n.23 (“A debtor who chooses chapter 7 may well lose her house as

a result. A debtor who chooses chapter 13, but who cannot thereafter propose a confirmable plan

may lose her house, her car, and the chance to correct the errors.”). Section 110(e)(2) does not

permit a BPP to counsel a pro se debtor in making these decisions, and § 110(b)(2) further requires

a BPP to proactively manage a pro se debtor’s expectations as to the scope of the BPP’s permissible

services. See In re Hennerman, 351 B.R. 143, 150 (Bankr. D. Colo. 2006).

       Although Mr. Cobb asserted that he advised the Debtor he was not an attorney and could

not give the Debtor legal advice, see Mr. Cobb’s Letter to the U.S. Trustee (ECF No. 38, Attach.

2), the Court must consider the totality of the circumstances and all facts to determine if Mr. Cobb’s

interactions with the Debtor did amount to providing the Debtor legal advice. As an initial matter,

the Court finds that Mr. Cobb met each of § 110 procedural filing requirements of a BPP including

filing the Form 119 and the Compensation Disclosure. See generally § 110(b)-(d), (h)(2).

However, at a minimum, Mr. Cobb’s services violated the § 110 restrictions on BPPs when he: (1)

educated and explained to the Debtor the differences between chapters 7, 11, and 13 and (2)

explained Schedule C exemptions to the Debtor.




                                                      8
Case 20-00419-ELG         Doc 43    Filed 03/26/21 Entered 03/26/21 15:59:42              Desc Main
                                   Document Page 10 of 12




        These conclusions are supported by the Debtor’s own testimony. At the hearing, and

despite her impeccable filings with specific code references in this case, the Debtor testified that

“I don’t know anything about codes or anything.” Tr. at 11:10-11. This calls into question the

veracity of the Debtor’s testimony suggesting that the only information the Debtor used to

complete her filings came from her independent, online research. See id. The Debtor further

testified that Mr. Cobb explained the differences among chapters 7, 11, and 13 of the Bankruptcy

Code. Tr. at 24:2-16, 27:1-12. The Court finds that there is no other reasonable interpretation of

the conflicting evidence other than that Mr. Cobb provided the Debtor with legal advice as to

differences in filing under chapter 7, 11, and 13 of the Code, as well as on her exemptions. Even

if the Court were to find that Mr. Cobb’s actions were helpful, as the Debtor suggests, see generally

Debtor’s Letter to the U.S. Trustee (ECF No. 38, Attach. 1), it nevertheless constitutes

impermissible legal advice under § 110(e)(2). In light of the Court’s findings, the Court concludes

that Mr. Cobb violated § 110(e)(2)(B)(i) when he explained the chapters of the Code, and

§ 110(e)(2)(B)(vi) and (vii) when he explained exemptions to the Debtor.

        Of further concern to the Court is that, despite the clear admonition to not give legal advice

and the evidence to the contrary and Mr. Cobb’s recognition of that limitation at the Hearing (Tr.

at 39:8-9) and in his written submissions to the Court, Mr. Cobb did not recognize or otherwise

show any understanding that his explanations and education crossed the line from authorized BPP

services to unauthorized legal advice. Having found that Mr. Cobb failed to comply with § 110(e),

the Court must now determine what sanctions, if any, against Mr. Cobb are appropriate in this

case.




                                                      9
Case 20-00419-ELG        Doc 43    Filed 03/26/21 Entered 03/26/21 15:59:42             Desc Main
                                  Document Page 11 of 12




                                              B. Sanctions

       The U.S. Trustee has specifically requested only two sanctions under § 110: disgorgement

of fees pursuant § 110(h)(3)(B) and a fine to be paid to the Office of the United States Trustee as

set forth in § 110(l)(1). Thus, the Court will limit its consideration of sanctions against Mr. Cobb

to those sections.

       (1) Disgorgement Pursuant to § 110(h)(3)(B)

       The Court first considers the U.S. Trustee’s request for disgorgement pursuant to

§ 110(h)(3)(B). Disgorgement is appropriate in any case “in which the bankruptcy petition

preparer fails to comply with [11 U.S.C. § 110.]” 11 U.S.C. § 110(h)(3)(B). While disgorgement

under § 110(h)(3)(b) is discretionary, the subsection applies to all fees—not just those fees earned

for improper services. Cf. Schroeder v. Stewart (In re Schroeder), No. 19-bk-29498, 2021 Bankr.

LEXIS 113, at ¶ 53 (Bankr. N.D. Ill. Jan. 19, 2021); In re Bennett, No. 18-10346, 2019 WL

4686327, at *14-15 (Bankr. D. Vt. Sept. 25, 2019). But see Evans, 413 B.R. at 328-29. In light of

the advice provided by Mr. Cobb to the Debtor regarding the differences between chapters 7, 11,

and 13, the assistance provided to the Debtor regarding exemptions, and the totality of the

circumstances of the case, the Court finds that disgorgement of Mr. Cobb’s entire $100.00 fee is

warranted.

       (2) Fine Pursuant to §110(l)(1)

       In addition to disgorgement, the Court has the discretion to fine a BPP up to $500.00 for

each time a BPP violates § 110. See Bennett, 2019 Bankr. LEXIS at *15 (citing § 110(l)(1)).

Accordingly, a BPP could be subject to a $500.00 fine for “each piece of legal advice” they provide

to a debtor. See Bennett, 2019 Bankr. LEXIS at *15 (citing In re Johnson, 2012 Bankr. LEXIS



                                                    10
Case 20-00419-ELG        Doc 43     Filed 03/26/21 Entered 03/26/21 15:59:42           Desc Main
                                   Document Page 12 of 12




1816, *4-5 (Bankr. E.D.N.C. Apr. 25, 2012)). However, courts have also noted that a series of

statutory fines “might fairly be viewed as piling on.” See, e.g., Evans, 413 B.R. at 330 (imposing

two separate fines totaling $400.00). Because the U.S. Trustee only seeks a single $250.00 fine,

the Court limits its analysis to a single fine without considering or deciding whether each of Mr.

Cobb’s actions individually could result in a separate fine under § 110(l)(1) fine. However, upon

a consideration of the evidence, the testimony at the Hearing, the lack of any cognizable detriment

to the Debtor as a result of Mr. Cobb’s actions, there being no allegations of routine or serial

violations by Mr. Cobb, combined with the lack of contrition or acknowledgement by Mr. Cobb

that his actions were violative, and based upon the totality of the circumstances, the Court finds

that fine of $100.00 is warranted in this case.

                                         III      Conclusion

       Bankruptcy petition preparers engage in a business which requires them to walk the narrow

path provided by Congress in § 110, one that is likely difficult to follow when faced with a

desperate client in need of advice. However, as in this case, even when there is no identifiable

harm to a debtor, the restrictions in the Code are clear: BPPs cannot provide legal advice. This

Court cannot, and will not, excuse a violation of the Code by a BPP who clearly goes beyond the

bounds of the statue regardless of the underlying results obtained by the debtor.

       For all the foregoing reasons, the Court will enter an order granting the U.S. Trustee’s

Motion in part. Mr. Cobb will be ordered to timely pay to the U.S. Trustee (a) the amount of the

disgorged fees in certified funds made payable to the debtor; and (b) the fines assessed under

§ 110(l)(1).




                                                     11
